Citation Nr: 0004385	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-51 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed left 
shoulder strain.  

2.  Entitlement to service connection for claimed right 
shoulder disability.  

3.  Entitlement to service connection for claimed low back 
strain.  

4.  Entitlement to service connection for claimed C-5 
radiculopathy.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that the veteran was afforded a hearing 
before a Member of the Board in Washington, D.C., in 
September 1999; unfortunately, the tape was inaudible.  In 
lieu of another personal appearance, the veteran submitted a 
statement highlighting those portions of her testimony that 
she felt were important.  In light of the above 
circumstances, the Board now undertakes to assume 
jurisdiction of the issue of service connection for C-5 
radiculopathy as reflected on the previous page.  



FINDINGS OF FACT

The veteran's claims of service connection for left shoulder 
strain, right shoulder disability, low back strain and C-5 
radiculopathy are plausible and capable of substantiation.  


CONCLUSION OF LAW

Well-grounded claims of service connection for left shoulder 
strain, right shoulder disability, low back strain and C-5 
radiculopathy have been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  If not, her application for service connection must 
fail, and there is no further duty to assist her in the 
development of her claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A careful review of the veteran's service medical records 
shows that, in July 1983, the veteran was treated for neck 
and right shoulder pain.  The impression was that of right 
trapezius muscle spasm.  In January 1990, the veteran was 
treated for a one-week history of upper left shoulder, neck 
and back pain.  The veteran described the pain as being the 
same as that she had experienced in 1983.  Diagnosis at this 
time was left trapezius muscle strain.  Subsequently, in 
March 1991, the veteran presented with complaints of 
bilateral trapezius muscle strain after stretching at her 
desk that morning.  It was noted that she had suffered 
similar episodes in the past.  A diagnosis of musculoskeletal 
strain was rendered.  

The veteran reported sharp pain in her right shoulder in 
November 1991 after pulling a heavy ice chest.  The diagnosis 
on examination was strained right acromioclavicular joint.  
The periodic physical examination conducted in February 1992 
noted a history of shoulder soreness over the 
acromioclavicular joint.  In August 1994, she was diagnosed 
as having a pulled muscle after being examined for complaints 
of bilateral shoulder pain.  

With regard to the low back, in May 1995, the veteran was 
treated for complaints of low back pain and right radicular 
pain occurring over the past three to four months.  The 
veteran reported that the symptoms had been steadily 
worsening and that she had noticed some weakness in her right 
foot in the mornings upon arising, but that this sensation 
would disappear in a few minutes.  It was initially noted to 
be probable L4 root compression, which was later amended to 
probable L3-4 derangement.  X-ray studies performed in May 
1995 revealed a normal lumbar spine.  

The separation examination performed in October 1995 included 
references to occasional left shoulder pain resolved with 
nonsteroidal anti-inflammatories, not currently disabling, 
and back strain, resolving with exercises, not currently 
disabling.  

The veteran was afforded a VA general medical examination in 
February 1996, shortly after her discharge from service.  At 
that time, the veteran was noted to have a history of left 
shoulder injury involving her neck, which would be inflamed 
to the extent that she was not able to move it.  She reported 
taking nonsteroidal anti-inflammatory agents for relief, as 
needed, and indicated that the problem bothered her every two 
to three months.  In addition, the veteran noted lower back 
pain, occurring on a weekly basis and usually worse with 
exercise.  

An examination of the neck, back and shoulders showed full 
range of motion and no tenderness.  The final diagnoses 
included:  history of left shoulder injury with problems 
every two to three months and no current signs of 
inflammation and full range of motion demonstrated; and 
history of lower back pain usually exacerbated by exercise 
and determined to pose a chronic, ongoing problem.  

Outpatient treatment reports from Portsmouth Naval Hospital 
submitted in support of the veteran's claim evidenced 
continuing treatment for subjective complaints of pain and 
weakness involving her shoulders and arms.  Various diagnoses 
were rendered including:  shoulder pains and paresthesia and 
weakness affecting the left upper extremity; tendonitis left 
shoulder and occasionally the right; degenerative joint 
disease/fibromyalgia of the right shoulder; and rule out C-5 
radiculopathy.  A report dated in September 1998 specifically 
concluded in a diagnosis of cervical spondylosis with chronic 
right C5 radiculopathy and subsequent right shoulder 
impingement, present prior to retirement from the Navy, 
documented in record.  

In addition to the above, the veteran submitted a statement 
from her roommate in support of her claim.  The roommate 
observed that the veteran had experienced pain in both 
shoulders for almost as long as she had known her, dating 
back to 1982.  She further noted that the veteran almost 
always "chose work over her pain."  

Based on its review of the record as a whole, the Board finds 
that the veteran has presented sufficient evidence to show 
that her claims of service connection for left shoulder 
strain, right shoulder disability, low back strain and C-5 
radiculopathy are plausible and capable of substantiation, 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board deems the classification of the 
veteran's lower back pain as a chronic problem on examination 
in February 1996, the roommate's statement describing the 
veteran's long-standing problems with shoulder pain, and the 
September 1998 outpatient treatment report from Portsmouth 
Naval Hospital identifying a C-5 radiculopathy and right 
shoulder condition dating back to service to be particularly 
significant in this determination.  

When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support her claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of the left 
shoulder strain, right shoulder disability, low back strain 
and C-5 radiculopathy.  All pertinent treatment records also 
should be obtained for review.  



ORDER

As well-grounded claims of service connection for left 
shoulder strain, right shoulder disability, low back strain 
and C-5 radiculopathy have been submitted, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

In light of the fact that well-grounded claims of service 
connection have been presented by the veteran, the Board 
finds that further development is required prior to appellate 
handling of this matter.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
her the opportunity to provide the names 
and addresses of all medical care 
providers who have treated her for her 
left shoulder strain, right shoulder 
disability, low back strain and C-5 
radiculopathy since service.  After 
securing the necessary release, the RO 
should obtain copies of all records from 
any identified treatment source and 
associate them with the claims folder.  

2.  The veteran then should be afforded 
VA examination(s) in order to determine 
the nature and likely etiology of the 
claimed left shoulder strain, right 
shoulder disability, low back strain and 
C-5 radiculopathy.  The claims folder 
should be made available to the 
examiner(s) for review in connection with 
the evaluation(s).  All indicated testing 
should be done in this regard.  The 
examiner(s) should elicit from the 
veteran and record a full medical history 
referable to her claimed disabilities and 
any related manifestations.  Detailed 
clinical findings also should recorded.  
Based on his/her review of the case, the 
examiner(s) should offer an opinion as to 
the medical probability that the veteran 
has current disability manifested by left 
shoulder strain, low back strain and C-5 
radiculopathy and right shoulder 
disability due to disease or injury which 
was incurred in or aggravated by service.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



